Citation Nr: 0510011	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-32 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
patellofemoral syndrome of the left knee.

2.  Entitlement to a rating higher than 10 percent for 
residuals of a right knee injury, characterized as 
chondromalacia patella.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from July 1991 to July 1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, 
which denied the veteran's claims for ratings higher than 10 
percent for his service connected left and right knee 
disorders.

The veteran's claim for service connection for attention 
deficit hyperactivity disorder was denied in a July 2003 
rating.  However, he did not file a notice of disagreement 
(NOD) to initiate an appeal of that decision.  Therefore, 
that issue is not currently before the Board and will not be 
addressed in this decision.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2004).


FINDINGS OF FACT

1.  The medical evidence of record, including X-ray findings, 
reflects that the veteran does not have arthritis or 
instability in either knee, that the range of motion in both 
knees, most recently, is at or close to normal, and there is 
no clinical evidence of weakness, premature or excess 
fatigability, or incoordination in either knee.

2.  There are significant subjective complaints of pain 
without objective clinical findings that substantiate or 
explain the complaints.  Limitation of motion to a 
compensable degree has not been shown during the appeal 
period.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for patellofemoral syndrome of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7. 4.10, 4.20, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5019, 5256, 5257, 5258, 5260, 5261, 5262, 
5263 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right knee injury, characterized as 
chondromalacia patella, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5019, 
5256, 5257, 5258, 5260, 5261, 5262, 5263 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini Court's 
statements as to the timing and content of VCAA notice were 
binding holdings, the RO complied with them.

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  The RO met 
this requirement here.  The first thing the RO did after 
receiving the veteran's February 2002 claims was to send an 
April 2002 letter explaining the application of the VCAA to 
his claims for increased ratings for his left and right knee 
disorders.  The RO did not take any adjudicative action until 
September 2002, when it issued its rating decision that the 
veteran appealed to the Board.  Thus, in compliance with 
Pelegrini, the RO provided VCAA notification to the veteran 
prior to its initial adjudicative action on his claims.

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini  did not require that VCAA notification contain 
any specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a statement of the case (SOC) or supplemental SOC (SSOC), 
as long as the document meets the four content requirements 
listed above.  Id. at 3.

These requirements were met in this case.  The RO's April 
2002 VCAA letter explained what the evidence had to show in 
order to establish entitlement to an increase in his ratings 
for his knee disorders.  The letter also indicated the type 
of information or evidence needed from the veteran, the 
information or evidence the veteran was expected to provide, 
and the RO's duty to assist the veteran in obtaining this 
information or evidence.  The RO also wrote: "You should 
submit any other evidence which shows that your disability 
has gotten worse since the last time we reviewed your 
claim."  Moreover, the RO included in its September 2003 SOC 
the text of VCAA implementing regulation 38 C.F.R. § 3.159 
(2004).  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(noting Board's failure to discuss whether RO's decision and 
SOC satisfied VCAA requirements in the absence of letter 
explaining VCAA).  Thus, the RO complied with the VCAA notice 
content requirements, as it provided the information 
specified by Pelegrini, including indicating to the veteran 
that he should provide any information or evidence in his 
possession pertaining to his claims.

In addition, the RO complied with the VCAA's preliminary duty 
to assist provisions and their implementing regulations.  The 
RO obtained the veteran's service medical records (SMRs) and 
all identified private and VA treatment records.  There is no 
indication that any other private or Federal records exist 
that should be requested, or that any pertinent evidence was 
not received and, indeed, a May 2002 Report of Contact (VA 
Form 119) indicated that the veteran stated he had no more 
evidence to be considered and requested that his claim be 
rated.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


Factual Background

On his July 1990 enlistment examination, the veteran 
indicated that he had dislocated his right knee in 1989.  
During service, he reinjured the right knee playing 
basketball and subsequently underwent arthroscopic surgery.  
The veteran also injured his left knee in service.

In its December 1996 rating decision granting service 
connection, the RO found that the right knee disorder was 0 
percent disabling prior to service and 10 percent thereafter, 
resulting in a 10 percent evaluation for right knee injury 
residuals effective the date after the date of discharge.  
The left knee was given the same rating and effective date 
for patellofemoral syndrome.

At a July 2002 QTC examination, the veteran noted locking 
pain and swelling of the left knee.  The veteran indicated 
there was no weakness, fatigability, incoordination, or lack 
of endurance.  The pain was constant but did not require bed 
rest.  With swelling, the veteran took Motrin and applied 
ice, which relieved the discomfort.  He did not use a brace 
or cane, had had no surgery on the knee, and it did not 
interfere with his normal activities or occupation.  The 
veteran's also indicated his right knee was in constant pain 
that did not require bed rest and there was no weakness, 
instability, lack of endurance, or incoordination.  The 
veteran did not use a brace or crutches.  The 1996 
arthroscopic surgery did not interfere with his usual 
occupation or activities, except that the veteran was unable 
to use the power mower.  The veteran could climb stairs and 
jog, but experienced pain while climbing stairs and while 
mowing the lawn.  

On examination, the veteran's gait was normal, there was no 
sign of abnormal weight bearing in the feet, and the veteran 
did not require devices to ambulate.  The knees appeared 
normal.  Flexion on the right was 100 degrees with pain at 
100 degrees.  Flexion on the left was 120 degrees with pain 
at 120 degrees.  Extension was 0 degrees bilaterally.  The 
range of motion was additionally limited by pain in both 
knees, but there was no fatigue, weakness, lack of endurance, 
or incoordination of either knee.  There was no ankylosis.  
The drawer and McMurray tests were within normal limits 
bilaterally.  There were signs of locking pain.  X-rays were 
normal, and the diagnoses were patellofemoral syndrome of the 
left knee and status post arthroscopic surgery with residual 
of chondromalacia of the right knee.

March 2003 VA outpatient treatment (VAOPT) records reflect 
that the veteran complained of pain, popping, cracking, 
instability, and fatigability.  On examination, the knees 
were tender bilaterally, with no effusion, edema, 
ballottement, cyanosis, or clubbing.  There was full range of 
motion in both knees, with crepitus.  March 2003 X-rays were 
normal, with no significant bone, joint, or soft tissue 
abnormality.

In his September 2003 statement in support of claim (VA Form 
21-4138) and October 2003 Substantive Appeal (VA Form 9), the 
veteran stated that the pain in his knees had gotten 
progressively worse, particularly in cold weather, and that 
the knees sometimes locked and gave out, and prevented him 
from standing on his feet for long periods of time.  
According to the veteran, temporary remedies such as 
medication and hot and cold compresses help less and less.  
He has more recently submitted additional personal 
information concerning the pain in his knees and the 
limitation that it causes in his daily existence.  


Applicable Legal Principles and Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In the present case, the veteran was granted service 
connection for a both the right and left knee disorders in 
December 1996, with a 10 percent evaluation for each knee, 
and he did not appeal this evaluation.  Thus, since 
entitlement to compensation already has been established and 
an increase in the disability rating for the knee disorders 
are at issue, the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Compare Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (where veteran timely appeals rating initially 
assigned for his disability, Board must consider possible 
entitlement to "staged" rating to compensate veteran for 
times since filing his claim when disability may have been 
more severe than at other times during the course of his 
appeal).

Both knee disorders were initially rated under 38 C.F.R. 
§ 4.71a, DC 5257, other impairment of the knee, which 
contains evaluation criteria for varying degrees of 
subluxation of lateral instability.  In the September 2002 
denial of increased ratings, the veteran was rated by analogy 
under 38 C.F.R. § 5019, Bursitis.  See 38 C.F.R. §§ 4.20, 
4.27 (2004).  However, under any potentially applicable 
diagnostic code, the veteran is not entitled to a rating 
higher than 10 percent for either knee.

Under Diagnostic Code (DC) 5019, bursitis is rated on 
limitation of the affected part.  Under DC 5260, Limitation 
of flexion of the leg, if limitation of flexion is to 60 
degrees then a noncompensable (i.e., 0 percent) evaluation is 
assigned.  Flexion limited to 45 degrees warrants a 10 
percent rating; a 20 percent rating requires flexion limited 
to 30 degrees; and a 30 percent rating requires flexion 
limited to 15 degrees.  Under DC 5261, Limitation of 
extension of the leg, when extension is limited to 5 degrees 
a noncompensable evaluation is assigned.  Limitation of 
extension is evaluated as 10 percent disabling when it is 
limited to 10 degrees; as 20 percent disabling when it is 
limited to 15 degrees; as 30 percent disabling when it is 
limited to 20 degrees; as 40 percent disabling when it is 
limited to 30 degrees; and as 50 percent disabling when it is 
limited to 45 degrees.

DC 5257 provides criteria for evaluating "other" impairment 
in the knee, including recurrent subluxation or lateral 
instability.  If the subluxation or instability is slight, a 
10 percent rating is warranted.  Moderate subluxation or 
instability warrants a 20 percent rating.  A 30 percent 
evaluation is to be assigned if the subluxation or 
instability is severe.

Because Diagnostic Code 5257 provides for evaluation of 
instability of the knee without reference to limitation of 
motion, it does not encompass arthritis.  Diagnostic Code 
5003 addresses arthritis and limitation of motion but does 
not refer to instability.  Therefore, since the plain terms 
of Diagnostic Codes 5257 and 5003 address either different 
disabilities or different manifestations of the same 
disability, the evaluation of knee dysfunction under both 
Codes 5257 and 5003, if the criteria for each code are met, 
may be appropriate.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997).  Similarly, if findings of arthritis 
are present, a veteran whose knee disability is evaluated 
under DC 5257 also may be entitled to a separate compensable 
evaluation under Codes 5260 or 5261, if the arthritis results 
in compensable loss of motion.  See VAOPGPREC 9-98 (August 
14, 1998).  However, in this case, there are no findings of 
arthritis or instability, and so the veteran would not be 
entitled to separate ratings under these diagnostic codes.

Moreover, flexion of both knees was to well above 60 degrees 
in both knees (100 in the right and 120 in the left) and 
extension was to 0 bilaterally on the July 2002 examination.  
In addition, the range of motion of both knees was said to be 
normal in the March 2003 VAOPT records.  Thus, the veteran 
would not be entitled to a higher rating than the current 10 
percent he is receiving for both knees based on limitation of 
range of motion under DCs 5260 and 5261.  For the same 
reason, although separate ratings under DCs 5260 and 5261, 
for limitation of flexion and extension, respectively, can 
theoretically be assigned for disability of the same joint, 
the veteran does not have any limitation of motion in either 
knee that would warrant such a rating.  See VAOPGCPREC 9-2004 
(September 17, 2004).

In addition, there was no ankylosis, impairment of the tibia 
and fibula, or genu recurvatum in either knee that would 
warrant a higher rating under DCs 56, 5262, and 5263, 
respectively.  And, although the veteran complained of 
locking episodes, there was no effusion into the joint or 
finding of semilunar cartilage dislocation in either knee 
that would warrant a higher rating under DC 5258.

Finally, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  While the 
veteran complained of pain, especially in cold weather, the 
July 2002 examiner concluded that there was no weakness, 
fatigability, incoordination, or lack of endurance in either 
knee, based in part on the veteran's statements.  
Consequently, the veteran is not entitled to a higher rating 
based on the DeLuca factors for either knee.

For the above reasons, the preponderance of the evidence 
reflects that veteran is not entitled to a higher rating than 
the 10 percent he is currently receiving for the disorders of 
his knees.  The benefit-of-the-doubt doctrine is therefore 
not for application, and the veteran's claims for a rating 
higher than 10 percent for patellofemoral syndrome of the 
left knee and for residuals of a right knee injury, 
characterized as chondromalacia patella, must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for a rating higher than 10 percent for 
patellofemoral syndrome of the left knee is denied.

The claim for a rating higher than 10 percent for residuals 
of a right knee injury, characterized as chondromalacia 
patella, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


